

Exhibit 10.1


EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into and
effective as of February 26, 2007 (the “Effective Date”), between GoFish
Corporation (the “Company”), and Tabreez Verjee, an individual (the
“Executive”).


WHEREAS, the Company and the Executive wish to memorialize the terms and
conditions of the Executive’s employment by the Company in the position of
President, Head of Strategy and Corporate Development;


NOW, THEREFORE, in consideration of the covenants and promises contained herein,
the Company and the Executive agree as follows:


1. Employment Period. The Company offers to employ the Executive, and the
Executive agrees to be employed by Company, in accordance with the terms and
subject to the conditions of this Agreement, commencing on the Effective Date
and terminating on the fourth anniversary of the Effective Date (the “Scheduled
Termination Date”), unless terminated in accordance with the provisions of
Section 10 below, in which case the provisions of Section 10 shall control;
provided, however, that unless either party provides the other party with
written notice of his or its intention not to renew this Agreement at least 90
days prior to the expiration of the initial term or any renewal term of this
Agreement (as the case may be), this Agreement shall automatically renew for
additional one-year periods commencing on the day after such expiration date.
The Executive affirms that no obligation exists between the Executive and any
other entity which would prevent or impede the Executive’s immediate and full
performance of every obligation of this Agreement.


2. Position and Duties. During the term of the Executive’s employment hereunder,
the Executive shall continue to serve in, and assume duties and responsibilities
consistent with, the position of President, unless and until otherwise
instructed by the Company. The Executive agrees to devote to the Company eighty
percent (80%) of his working time, as well as his skill, energy, and best
business efforts, during the term of his employment with the Company, and the
Executive shall not engage in business activities outside the scope of his
employment with the Company if such activities would detract from or interfere
with his ability to fulfill his responsibilities and duties under this Agreement
or require substantial amounts of his time or of his services. Notwithstanding
the foregoing provisions of this Section 2, the Company is aware of and consents
to the Executive’s continuing involvement with Global Asset Capital.


3. No Conflicts. The Executive covenants and agrees that for so long as he is
employed by the Company, he shall inform the Company of each and every future
business opportunity presented to the Executive that arises within the scope of
the Business of the Company (as defined below) and would be feasible for the
Company, and that he will not, directly or indirectly, exploit any such
opportunity for his own account.
 
 
 

--------------------------------------------------------------------------------

 
 
4. Location. The locus of the Executive’s employment with the Company shall be
the Company’s office located in San Francisco, California and any other locus
where the Company now or hereafter has a business facility.


5. Compensation.


(a) Base Salary. During the term of this Agreement, the Company shall pay, and
the Executive agrees to accept, in consideration for the Executive’s services
hereunder, pro rata bi-weekly payments of the annual salary of $175,000.00, less
all applicable taxes and other appropriate deductions.


The Compensation Committee (the “Compensation Committee”) of the Company’s Board
of Directors (the “Board”) shall also review the Executive’s base salary
annually and shall make a recommendation to the Board as to whether such base
salary should be increased, which decision shall be within the Board’s sole
discretion.


(b) Bonus. During the term of this Agreement, the Executive shall be entitled to
receive a bonus, which may be paid annually or semi-annually at the discretion
of the Compensation Committee (or by the independent members of the Board if
there exists no Compensation Committee), the aggregate of which bonus shall not
exceed 40% of his base salary, and the actual amount of which bonus shall be
determined according to achievement of performance-related financial and
operating targets established annually for the Company and the Executive by the
Compensation Committee (or by the independent members of the Board if there
exists no Compensation Committee). As of the Effective Date, and unless modified
by the Compensation Committee (or by the independent members of the Board if
there exists no Compensation Committee), the Executive shall be entitled to
receive a semi-annual bonus. The performance targets described above for each
fiscal year shall be adopted by the Compensation Committee promptly after the
end of the prior fiscal year, but in no event later than March 31st of the
current fiscal year. Each bonus, or in the case of a semi-annual bonus, one
installment of the semi-annual bonus, shall be paid by the Company to the
Executive promptly after the first meeting of the Board following the completion
of the annual audit, which meeting shall occur on or about April 15th of each
year.


(c) Initial Compensation. As an incentive to formalize his existing relationship
with the Company, and in recognition of the Executive’s seven months of
full-time work already completed without compensation on behalf of the Company,
the Executive will receive, and the Company agrees to pay, a cash amount of
$100,000, payable within 45 days of the execution of this Agreement.


6. Expenses. During the term of this Agreement, the Executive shall be entitled
to payment or reimbursement of any reasonable expenses paid or incurred by him
in connection with and related to the performance of his duties and
responsibilities hereunder for the Company. All requests by the Executive for
payment of reimbursement of such expenses shall be supported by appropriate
invoices, vouchers, receipts, or such other supporting documentation in such
form and containing such information as the Company may from time to time
require, evidencing that the Executive, in fact, incurred or paid said expenses.


 
2

--------------------------------------------------------------------------------

 
 
7. Vacation. During the term of this Agreement, the Executive shall be entitled
to accrue, on a pro rata basis, 20 vacation days per year. The Executive shall
be entitled to carry over any accrued, unused vacation days from year to year
without limitation.


8. Stock Options. The Company hereby agrees that the Executive shall be granted
stock options on the terms and conditions hereinafter stated:


(a) Grant of Options. In its sole discretion and at any time during the term of
this Agreement, the Company may grant the Executive an option to purchase shares
of the Company’s common voting stock (the “Option”) under the Company’s 2006
Stock Option Plan (the “Stock Option Plan”). Each such grant shall be evidenced
by an Option Agreement as contemplated by the Stock Option Plan. The Executive
shall be eligible for such grants of Options and other permissible awards
(collectively with Options, “Awards”) under the Stock Option Plan as the
Compensation Committee or the Board shall determine in its sole discretion.


(b) Option Price; Term. The per share exercise price of the Option shall be the
market value of a share of the Company on the date of the grant. The term of the
Option shall be ten years from the date of grant.


(c) Vesting and Exercise. One-third (1/3) of the Option shall be vested and
exercisable on the first anniversary of the grant of the Option. Thereafter, an
additional one-thirty sixth (1/36) of the Option shall be vested and become
exercisable on the last day of each month, subject to the provisions of Section
8(d) below.


(d) Termination of Service; Accelerated Vesting. 
 
(i) If the Executive’s employment is terminated for Cause, as such term is
defined below, all unvested Awards shall immediately expire effective the date
of termination of employment. Vested Awards, to the extent unexercised, shall
expire 120 days after termination of employment.


(ii) If the Executive’s employment is terminated voluntarily by the Executive
without Good Reason, as such term is defined below, all unvested Awards shall
immediately expire effective the date of termination of employment. Vested
Awards, to the extent unexercised, shall expire 120 days after the termination
of employment.


(iii) If the Executive’s employment terminates on account of death or
Disability, as defined below, all unvested Awards shall immediately expire
effective the date of termination of employment. Vested Awards, to the extent
unexercised, shall expire one year after the termination of employment.


(iv) If the Executive’s employment is terminated (A) in connection with a Change
of Control (or following a Change of Control event), (B) by the Company without
Cause, or (C) by the Executive for Good Reason, all unvested Awards shall
immediately vest and become exercisable effective the date of termination of
employment, and to the extent unexercised, shall expire one year after any such
event.
 
 
3

--------------------------------------------------------------------------------

 
 
9. Other Benefits.


(a) During the term of this Agreement, the Executive shall be eligible to
participate in incentive, savings, retirement (401(k)), and welfare benefit
plans, including, without limitation, health, medical, dental, vision, life
(including accidental death and dismemberment), and disability insurance plans
(collectively, “Benefit Plans”), in substantially the same manner, including but
not limited to responsibility for the cost thereof, and at substantially the
same levels, as the Company makes such opportunities available to all of the
Company’s managerial or salaried executive employees.


(b) The Executive’s spouse and dependent minor children will be covered under
the Benefit Plans providing health, medical, dental, and vision benefits, in
substantially the same manner, including but not limited to responsibility for
the cost thereof, and at substantially the same levels, as the Company makes
such opportunities available to the spouses and dependent minor children to all
of the Company’s managerial or salaried executive employees.


(c) The Company shall purchase and maintain traditional directors and officers
liability insurance coverage in the amount of at least $5,000,000 covering the
Company’s officers and directors, including the Executive, as of the Effective
Date.


(d)  Until such time as Executive becomes eligible for coverage by the Company’s
medical coverage, the Company shall pay the cost of COBRA coverage provided by
the Executive’s prior employer, to the same extent as such coverage was paid for
by such prior employer.


10. Termination of Employment.


(a) Death. In the event that during the term of this Agreement the Executive
dies, this Agreement and the Executive’s employment with the Company shall
automatically terminate and the Company shall have no further obligations or
liability to the Executive or his heirs, administrators, or executors with
respect to compensation and benefits accruing thereafter, except for the
obligation to pay the Executive’s heirs, administrators, or executors any earned
but unpaid base salary, unpaid pro rata annual bonus, and unused vacation days
accrued through the date of death, and vested but unexercised Awards; provided,
that nothing contained in this Paragraph shall be deemed to excuse any breach by
the Company of any provision of this Agreement. The Company shall deduct, from
all payments made hereunder, all applicable taxes, including income tax, FICA,
and FUTA, and other appropriate deductions.


(b) “Disability.” In the event that, during the term of this Agreement, the
Executive shall be prevented from performing his duties and responsibilities
hereunder to the full extent required by the Company by reason of Disability (as
defined below), this Agreement and the Executive’s employment with the Company
shall automatically terminate, and the Company shall have no further obligations
or liability to the Executive or his heirs, administrators, or executors with
respect to compensation and benefits accruing thereafter, except for the
obligation to pay the Executive or his heirs, administrators, or executors any
earned but unpaid base salary,
 
 
4

--------------------------------------------------------------------------------

 
 
unpaid pro rata annual bonus, and unused vacation days accrued through the
Executive’s last date of Employment with the Company, and vested but unexercised
Awards; provided, that nothing contained in this Paragraph shall be deemed to
excuse any breach by the Company of any provision of this Agreement. The Company
shall deduct, from all payments made hereunder, all applicable taxes, including
income tax, FICA, and FUTA, and other appropriate deductions through the last
date of the Executive’s employment with the Company. For purposes of this
Agreement, “Disability” shall mean a physical or mental disability that prevents
the performance by the Executive, with or without reasonable accommodation, of
his duties and responsibilities hereunder for a period of not less than an
aggregate of three months during any twelve consecutive months.


(c) “Cause.”


(i) At any time during the term of this Agreement, the Company may terminate
this Agreement and the Executive’s employment hereunder for “Cause.” For
purposes of this Agreement, “Cause” shall be defined as the occurrence of: (A)
gross neglect, malfeasance, or gross insubordination in performing the
Executive’s duties under this Agreement; (B) the Executive’s conviction for a
felony, excluding convictions associated with traffic violations; (C) an
egregious act of dishonesty (including without limitation theft or embezzlement)
or a malicious action by the Executive toward the Company’s customers or
employees; (D) a willful and material violation of any provision of Sections 11
and 12 hereof; (E) intentional reckless conduct that is materially detrimental
to the business or reputation of the Company; or (F) material failure, other
than by reason of Disability, to carry out reasonably assigned duties or
instructions consistent with the title of President and Head of Strategy and
Corporate Development (provided that material failure to carry out reasonably
assigned duties shall be deemed to constitute Cause only after a finding by the
Board of Directors, or a duly constituted committee thereof, of material failure
on the part of the Executive and the failure to remedy such performance to the
Board’s or such committee’s satisfaction within 30 days after delivery of
written notice to the Executive of such finding).


(ii) Upon termination of this Agreement for Cause, the Company shall have no
further obligations or liability to the Executive or his heirs, administrators,
or executors with respect to compensation and benefits thereafter, except for
the obligation to pay the Executive any earned but unpaid base salary, unpaid
pro rata annual bonus, and unused vacation days accrued through the Executive’s
last day of employment with the Company. The Company shall deduct, from all
payments made hereunder, all applicable taxes, including income tax, FICA and
FUTA, and other appropriate deductions.


(d) Change of Control. For purposes of this Agreement, “Change of Control” means
the occurrence of, or the Company’s Board’s vote to approve: (A) any
consolidation or merger of the Company pursuant to which the stockholders of the
Company immediately before the transaction do not retain immediately after the
transaction, in substantially the same proportions as their ownership of shares
of the Company’s voting stock immediately before the transaction, direct or
indirect beneficial ownership of more than 50% of the total combined voting
power of the outstanding voting securities of the surviving business entity; (B)
any sale, lease, exchange, or other transfer (in one transaction or a series of
related transactions) of all, or substantially all,
 
 
5

--------------------------------------------------------------------------------

 
 
of the assets of the Company other than any sale, lease, exchange, or other
transfer to any company where the Company owns, directly or indirectly, 100% of
the outstanding voting securities of such company after any such transfer; or
(C) the direct or indirect sale or exchange in a single or series of related
transactions by the stockholders of the Company of more than 50% of the voting
stock of the Company.


(e) “Good Reason.”
 
(i) At any time during the term of this Agreement, subject to the conditions set
forth in Section 10(e)(ii) below, the Executive may terminate this Agreement and
the Executive’s employment with the Company for “Good Reason.” For purposes of
this Agreement, “Good Reason” shall mean the occurrence of any of the following
events: (A) the assignment, without the Executive’s consent, to the Executive of
duties that are significantly different from, and that result in a substantial
diminution of, the duties that he assumed on the Effective Date; (B) the
assignment, without the Executive’s consent, to the Executive of a title that is
different from and subordinate to the title specified in Section 2 of this
Agreement, provided, however, that the retention of another executive as
President or Chief Executive Officer shall not, in and of itself, entitle the
Executive to claim a termination for Good reason hereunder; (C) upon a Change of
Control, the failure of the entity acquiring the Company to assume duties and
liabilities toward the Executive that are substantially similar to those
outlined in this Agreement; (D) the assignment, without the Executive’s consent,
to the Executive of duties that are significantly different from, and that
result in a substantial diminution of, the duties that he assumed on the
Effective Date within 12 months after a Change of Control; or (E) material
breach by the Company of this Agreement.


(ii) The Executive shall not be entitled to terminate his employment with the
Company and this Agreement for Good Reason unless and until he shall have
delivered written notice to the Company of his intention to terminate this
Agreement and his employment with the Company for Good Reason, which notice
specifies in reasonable detail the circumstances claimed to provide the basis
for such termination for Good Reason, and the Company shall not have eliminated
the circumstances constituting Good Reason within 30 days of its receipt from
the Executive of such written notice.


(iii) In the event that the Executive terminates this Agreement and his
employment with the Company for Good Reason, the Company shall pay or provide to
the Executive (or, following his death, to the Executive’s heirs,
administrators, or executors): (A) any earned but unpaid base salary, unpaid pro
rata annual bonus, and unused vacation days accrued through the Executive’s last
day of employment with the Company; (B) the Executive’s full base salary through
the Scheduled Termination Date (as the same may have been extended through any
extensions of this Agreement); (C) the value of vacation days that the Executive
would have accrued through the Scheduled Termination Date; (D) continued
coverage, at the Company’s expense, under all Benefits Plans in which the
Executive was a participant immediately prior to his last date of employment
with the Company, or in the event that any such Benefit Plans do not permit
coverage of the Executive following his last date of employment with the
Company, under benefit plans that provide no less coverage than such Benefit
Plans, through the Scheduled Termination Date; and (E) severance in an amount
equal to one year’s base salary, as in effect immediately prior to the
Executive’s termination hereunder. All
 
 
6

--------------------------------------------------------------------------------

 
 
payments due hereunder shall be made within 45 days after the date of
termination of the Executive’s employment. The Company shall deduct from all
payments made hereunder, all applicable taxes, including income tax, FICA, and
FUTA, and other appropriate deductions.
 
(iv) The Executive shall have no duty to mitigate his damages, except that
continued benefits required to be provided under Section 10(e)(iii)(D) shall be
canceled or reduced to the extent of any comparable benefit coverage offered to
the Executive by a subsequent employer or other person or entity for which the
Executive performs services, including, but not limited to, consulting services.


(f) Without “Cause” or “Good Reason.”
 
(i) By The Executive. At any time during the term of this Agreement, the
Executive shall be entitled to terminate this Agreement and the Executive’s
employment with the Company without Good Reason by providing prior written
notice of at least 45 days to the Company. Upon termination by the Executive of
this Agreement and the Executive’s employment with the Company without Good
Reason, the Company shall have no further obligations or liability to the
Executive or his heirs, administrators, or executors with respect to
compensation and benefits thereafter, except for the obligation to pay the
Executive any earned but unpaid base salary and unused vacation days accrued
through the Executive’s last day of employment with the Company. The Company
shall deduct from all payments made hereunder all applicable taxes, including
income tax, FICA, and FUTA, and other appropriate deductions.


(ii) By The Company. At any time during the term of this Agreement, the Company
shall be entitled to terminate this Agreement and the Executive’s employment
with the Company without Cause by providing prior written notice of at least 45
days to the Executive. Upon termination by the Company of this Agreement and the
Executive’s employment with the Company without Cause, the Company shall pay or
provide to the Executive (or, following his death, to the Executive’s heirs,
administrators, or executors): (A) any earned but unpaid base salary, unpaid pro
rata annual bonus, and unused vacation days accrued through the Executive’s last
day of employment with the Company; (B) the Executive’s full base salary through
the Scheduled Termination Date (as the same may have been extended through any
extensions of this Agreement); (C) the value of vacation days that the Executive
would have accrued through the Scheduled Termination Date; (D) continued
coverage, at the Company’s expense, under all Benefits Plans in which the
Executive was a participant immediately prior to his last date of employment
with the Company, or in the event that any such Benefit Plans do not permit
coverage of the Executive following his last date of employment with the
Company, under benefit plans that provide no less coverage than such Benefit
Plans, through the Scheduled Termination Date; and (E) severance in an amount
equal to one year’s base salary, as in effect immediately prior to the
Executive’s termination hereunder. All payments due hereunder shall be made
within 45 days after the date of termination of the Executive’s employment. The
Company shall deduct from all payments made hereunder all applicable taxes,
including income tax, FICA, and FUTA, and other appropriate deductions.
 
 
7

--------------------------------------------------------------------------------

 
 
11. Confidential Information.


(a) The Executive expressly acknowledges that, in the performance of his duties
and responsibilities with the Company, he has been exposed since prior to the
Effective Date, and will be exposed, to the trade secrets, business and/or
financial secrets, and confidential and proprietary information of the Company,
its affiliates, and/or its clients, business partners, or customers
(“Confidential Information”). The term “Confidential Information” includes
information or material that has actual or potential commercial value to the
Company, its affiliates, and/or its clients, business partners, or customers and
is not generally known to and is not readily ascertainable by proper means to
persons outside the Company, its affiliates, and/or its clients or customers.


(b) Except as authorized in writing by the Board, during the performance of the
Executive’s duties and responsibilities for the Company and until such time as
any such Confidential Information becomes generally known to and readily
ascertainable by proper means to persons outside the Company, its affiliates,
and/or its clients, business partners, or customers, the Executive agrees to
keep strictly confidential and not use for his personal benefit or the benefit
to any other person or entity (other than the Company) Confidential Information.
“Confidential Information” includes the following, whether or not expressed in a
document or medium, regardless of the form in which it is communicated, and
whether or not marked “trade secret” or “confidential” or any similar legend:
(i) lists of and/or information concerning customers, prospective customers,
suppliers, employees, consultants, co-venturers, and/or joint venture candidates
of the Company, its affiliates, or its clients or customers; (ii) information
submitted by customers, prospective customers, suppliers, employees,
consultants, and/or co-venturers of the Company, its affiliates, and/or its
clients or customers; (iii) non-public information proprietary to the Company,
its affiliates, and/or its clients or customers, including, without limitation,
cost information, profits, sales information, prices, accounting, unpublished
financial information, business plans or proposals, expansion plans (for current
and proposed facilities), markets and marketing methods, advertising and
marketing strategies, administrative procedures and manuals, the terms and
conditions of the Company’s contracts and trademarks and patents under
consideration, distribution channels, franchises, investors, sponsors, and
advertisers; (iv) proprietary technical information concerning products and
services of the Company, its affiliates, and/or its clients, business partners,
or customers, including, without limitation, product data and specifications,
diagrams, flow charts, know how, processes, designs, formulae, inventions, and
product development; (v) lists of and/or information concerning applicants,
candidates, or other prospects for employment, independent contractor or
consultant positions at or with any actual or prospective customer or client of
the Company and/or its affiliates, any and all confidential processes,
inventions or methods of conducting business of the Company, its affiliates,
and/or its clients, business partners, or customers; (vi) acquisition or merger
targets; (vii) business plans or strategies, data, records, financial
information, or other trade secrets concerning the actual or contemplated
business, strategic alliances, policies, or operations of the Company or its
affiliates; (viii) any and all versions of proprietary computer software
(including source and object code), hardware, firmware, code, discs, tapes, data
listings, and documentation of the Company; or (ix) any other confidential
information disclosed to the Executive by, or which the Executive obligated
under a duty of confidence from, the Company, its affiliates, and/or its
clients, business partners, or customers.
 
 
8

--------------------------------------------------------------------------------

 
 
(c) The Executive affirms that he does not possess and will not rely upon the
protected trade secrets or confidential or proprietary information of his prior
employer(s) in providing services to the Company.


(d) In the event that the Executive’s employment with the Company terminates for
any reason, the Executive shall deliver forthwith to the Company any and all
originals and copies of Confidential Information.


12. Non-Competition And Non-Solicitation.
 
(a) The Executive agrees and acknowledges that by virtue of his position in the
Company, he is familiar with and in possession of the Company’s trade secrets,
customer information, and other Confidential Information, which are valuable to
the Company and that their goodwill, protection, and maintenance constitute a
legitimate business interest of the Company, to be protected by the
non-competition restrictions set forth herein. The Executive agrees and
acknowledges that the non-competition restrictions set forth herein are
reasonable and necessary and do not impose undue hardship or burdens on the
Executive. The Executive also acknowledges that the products and services
developed or provided by the Company, its affiliates, and/or its clients or
customers are or are intended to be sold, provided, licensed, and/or distributed
to customers and clients in and throughout the United States (the “Geographic
Boundary”) (to the extent the Company comes to own or operate any material asset
in other areas of the United States during the term of the Executive’s
employment, the definition of Geographic Boundary shall be expanded to cover
such other areas), and that the Geographic Boundary, scope of prohibited
competition, and time duration set forth in the non-competition restrictions set
forth below are reasonable and necessary to maintain the value of the
Confidential Information of, and to protect the goodwill and other legitimate
business interests of, the Company, its affiliates, and/or its clients or
customers.


(b) The Executive agrees that the Company will be irreparably damaged if the
Executive were to provide services or to otherwise participate in the business
of any person or other company competing with the Company in violation of this
Agreement and that any such competition by the Executive would result in
significant loss of goodwill by the Company. Therefore, the Executive hereby
agrees and covenants that he shall not, without the prior written consent of the
Company, directly or indirectly, in any capacity whatsoever, including, without
limitation, as an employee, employer, consultant, principal, partner,
shareholder, officer, director or in any other individual or representative
capacity (other than a holder of less than one percent (1%) of the outstanding
voting shares of any publicly held company), or whether on the Executive’s own
behalf or on behalf of any other person or entity or otherwise howsoever, during
the Executive’s employment with the Company and for a period equal to one year
(two years, if termination of this Agreement or of Executive’s employment is
pursuant to Section 10(f)(i) hereof) following the termination of this Agreement
or of the Executive’s employment with the Company, in the Geographic Boundary:


(i) Directly or indirectly engage, own, manage, operate, control, be employed
by, consult for, participate in, render services for, or be connected in any
manner with the ownership, management, operation, or control of any business in
competition with the Business of the Company. The “Business of the Company” is
defined as the Internet video industry within the Geographic Boundary.
 
 
9

--------------------------------------------------------------------------------

 
 
(ii) Directly or indirectly through another person recruit, solicit, interfere
with, or hire, or attempt to recruit, solicit, interfere with, or hire, any
employee or independent contractor of the Company to leave the employment (or
independent contractor relationship) thereof, whether or not any such employee
or independent contractor is party to an employment agreement. The Company
acknowledges that this Section will not be violated by general advertising or
general solicitations that are not targeted or directed specifically to
employees of the Company, nor by the consideration or acceptance of unsolicited
applications for employment by such individuals.


(iii) Directly or indirectly through another person, attempt in any manner to
solicit or accept from any customer of the Company with whom the Executive had
significant contact during the term of the Agreement, business of the kind or
competitive with the business done by the Company with such customer or persuade
or attempt to persuade any such customer to cease to do business or to reduce
the amount of business which such customer has customarily done or is reasonably
expected to do with the Company, or if any such customer elects to move its
business to an entity other than the Company, provide any services (of the kind
or competitive with the Business of the Company) for such customer, or have any
discussions regarding any such service with such customer on behalf of such
other person.


(iv) Interfere with any relationship, contractual or otherwise, between the
Company and any other party, including without limitation, any supplier,
co-venturer, or joint venturer of the Company or attempt to persuade such entity
to discontinue or reduce its business with the Company or otherwise interfere in
any way with the Business of the Company.


13. Dispute Resolution. The Executive and the Company agree that any dispute or
claim, whether based on contract, tort, discrimination, retaliation, or
otherwise, relating to, arising from, or connected in any manner with this
Agreement or with the Executive’s employment with Company shall be resolved
exclusively through final and binding arbitration under the auspices of the
American Arbitration Association (“AAA”). The arbitration shall be held in San
Francisco, CA. The arbitration shall proceed in accordance with the National
Rules for the Resolution of Employment Disputes of the AAA in effect at the time
the claim or dispute arose, unless other rules are agreed upon by the parties.
The arbitration shall be conducted by one arbitrator who is a member of the AAA,
unless the parties mutually agree otherwise. The arbitrators shall have
jurisdiction to determine any claim, including the arbitrability of any claim,
submitted to them. The arbitrators may grant any relief authorized by law for
any properly established claim. The interpretation and enforceability of this
Paragraph of this Agreement shall be governed and construed in accordance with
the United States Federal Arbitration Act, 9. U.S.C. § 1, et seq. More
specifically, the parties agree to submit to binding arbitration any claims for
unpaid wages or benefits, or for alleged discrimination, harassment, or
retaliation, arising under Title VII of the Civil Rights Act of 1964, the Equal
Pay Act, the National Labor Relations Act, the Age Discrimination in Employment
Act, the Americans With Disabilities Act, the Employee Retirement Income
Security Act, the Civil Rights Act of 1991, the Family and Medical Leave Act,
the Fair Labor Standards Act, Sections 1981 through 1988 of Title 42 of the
 
 
10

--------------------------------------------------------------------------------

 
 
United States Code, COBRA, the New York State Human Rights Law, the New York
City Human Rights Law, the California Fair Employment and Housing Act, and any
other federal, state, or local law, regulation, or ordinance, and any common law
claims, claims for breach of contract, or claims for declaratory relief. The
Executive acknowledges that the purpose and effect of this Paragraph is solely
to elect private arbitration in lieu of any judicial proceeding he might
otherwise have available to him in the event of an employment-related dispute
between him and the Company. Therefore, the Executive hereby waives his right to
have any such employment-related dispute heard by a court or jury, as the case
may be, and agrees that his exclusive procedure to redress any
employment-related claims will be arbitration.


14. Notice. For purposes of this Agreement, notices and all other communications
provided for in this Agreement or contemplated hereby shall be in writing and
shall be deemed to have been duly given when personally delivered, delivered by
a nationally recognized overnight delivery service or when mailed United States
Certified or registered mail, return receipt requested, postage prepaid, and
addressed as follows:


If to the Company:


GoFish Corporation
500 Third Street
Suite 260
San Francisco, CA 94107
(415) 738-8834 (facsimile)
(415) 738-8705 (direct)
 
If to the Executive:


Tabreez Verjee
1998 Broadway #505
San Francisco, CA 94109
(415) 341-5353 (direct)
 
15. Miscellaneous.


(a) All issues and disputes concerning, relating to, or arising out of this
Agreement and from the Executive’s employment by the Company, including, without
limitation, the construction and interpretation of this Agreement, shall be
governed by and construed in accordance with the internal laws of the State of
California, without giving effect to the principles of conflicts of law of any
jurisdiction.


(b) The Executive and the Company agree that any provision of this Agreement
deemed unenforceable or invalid may be reformed to permit enforcement of the
objectionable provision to the fullest permissible extent. Any provision of this
Agreement deemed unenforceable after modification shall be deemed stricken from
this Agreement, with the remainder of the Agreement being given its full force
and effect.
 
 
11

--------------------------------------------------------------------------------

 
 
(c) The Company shall be entitled to equitable relief, including injunctive
relief and specific performance as against the Executive, for the Executive’s
threatened or actual breach of Section 11 or 12 of this Agreement, as money
damages for a breach thereof would be incapable of precise estimation,
uncertain, and an insufficient remedy for an actual or threatened breach of
Section 11 or 12 of this Agreement. The Executive and the Company agree that any
pursuit of equitable relief in respect of Section 11 or 12 of this Agreement
shall have no effect whatsoever regarding the continued viability and
enforceability of Section 13 of this Agreement.


(d) Any waiver or inaction by the Company for any breach of this Agreement shall
not be deemed a waiver of any subsequent breach of this Agreement.


(e) The Executive and the Company independently have made all inquiries
regarding the qualifications and business affairs of the other which either
party deems necessary. The Executive affirms that he fully understands this
Agreement’s meaning and legally binding effect. Each party has participated
fully and equally in the negotiation and drafting of this Agreement. Each party
assumes the risk of any misrepresentation or mistaken understanding or belief
relied upon by him or it in entering into this Agreement.


(f) The Executive’s obligations under this Agreement are personal in nature and
may not be assigned by the Executive to any other person or entity.


(g) This instrument constitutes the entire Agreement between the parties
regarding its subject matter. When signed by all parties, this Agreement
supersedes and nullifies all prior or contemporaneous conversations,
negotiations, or agreements, oral and written, regarding the subject matter of
this Agreement. In any future construction of this Agreement, this Agreement
should be given its plain meaning. This Agreement may be amended only by a
writing signed by the Company and the Executive.


(h) This Agreement may be executed in counterparts, a counterpart transmitted
via facsimile, and all executed counterparts, when taken together, shall
constitute sufficient proof of the parties’ entry into this Agreement. The
parties agree to execute any further or future documents which may be necessary
to allow the full performance of this Agreement. This Agreement contains
headings for ease of reference. The headings have no independent meaning.


(i) THE EXECUTIVE STATES THAT HE HAS FREELY AND VOLUNTARILY ENTERED INTO THIS
AGREEMENT AND THAT HE HAS READ AND UNDERSTOOD EACH AND EVERY PROVISION THEREOF.
THIS AGREEMENT IS EFFECTIVE UPON THE EXECUTION OF THIS AGREEMENT BY BOTH
PARTIES.




[Signature Page Follows]
 
 
12

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company and the Executive have executed this Employment
Agreement as of the day and year first above written.
 

Executive      GoFish Corporation                 /s/   
 By:
/s/ 

--------------------------------------------------------------------------------

Tabreez Verjee    

--------------------------------------------------------------------------------

Name: Michael Downing
Title:  Chief Executive Officer

 
 

